Citation Nr: 0312007	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disorder.

2.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, that denied service connection for an ulcer 
condition and for hiatal hernia, respectively.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

When this matter was initially before the Board in December 
2002, the Board determined further development was necessary.  
In March 2003 the Board notified the veteran that it was 
undertaking additional development of these claims, and in 
April 2003, he was afforded a VA intestines examination, the 
report of which has been associated with the claims folder.  

The April 2003 examination was conducted pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
Because the newly received evidence is favorable to the 
veteran's claim of service connection for peptic ulcer 
disorder, and in light of the following decision in which the 
Board grants service connection for that condition, the Board 
will proceed with its decision without remanding the case to 
the RO because the veteran is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, the Board 
notes that regulations provide that where, as here, the Board 
grants the benefit to the veteran, no notice is required.  
See 38 C.F.R. § 20.903(b) (2002).

The veteran's claim seeking service connection for hiatal 
hernia will be addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Peptic ulcer disorder had its onset during service.


CONCLUSION OF LAW

Peptic ulcer disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for peptic ulcer disorder, and that the 
requirements of the VCAA have in effect been satisfied.

In April 2003, the veteran was provided with a VA intestines 
examination to determine the nature and extent of his peptic 
ulcer disorder and to obtain an opinion as to the etiology of 
this condition.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  VA has also obtained pertinent VA outpatient 
treatment records, dated since 1975.  In addition, he and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In addition, in September 2000 and January 2001 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the Board's favorable 
decision and the extensive record on appeal, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as ulcers, including peptic 
ulcer disease, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for ulcers is one year.  38 C.F.R. 
§§ 3.307, 3.309.  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a preliminary matter, the Board notes that it has reviewed 
the medical and lay evidence of record.  Because the veteran 
suffers from peptic ulcer disorder, the Board will focus on 
the evidence that relates to whether his condition was 
incurred in or aggravated by disease or injury that took 
place during the veteran's military service, or had its onset 
within his first post-service year.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

As the veteran acknowledges, the service medical records are 
negative for complaint or treatment of gastrointestinal 
problems.  In numerous statements, however, the veteran 
explained that, although he did not seek treatment, he had 
ulcers during service, and points out that he was seen for 
treatment of this condition at the Amarillo, Texas, VA 
Medical Center within one year of his discharge.  In this 
regard, the Board observes that a review of the 1975 VA 
outpatient treatment records confirms that he was seen for 
gastrointestinal problems and was diagnosed as having a 
healed ulcer.  In addition, recent VA outpatient treatment 
records show that he was seen for treatment of 
gastrointestinal problems.

In denying this claim, the RO reasoned that there was no 
evidence linking an ulcer condition to service.  In light of 
the VCAA, in December 2002 the Board determined further 
development was necessary, which specifically included 
affording the veteran a VA examination that was conducted by 
an examiner who reviewed the veteran's pertinent medical 
records to determine whether the veteran had an ulcer 
condition that either had its onset during service or within 
one year of his discharge.  

Pursuant to the Board's request, in April 2003 he was 
afforded a formal VA intestines examination.  At the outset 
of his report, the physician discussed the veteran's 
pertinent history, including the July 1975 endoscopy that 
revealed evidence of a peptic ulcer disorder.  Following his 
physical examination of the veteran, the examiner diagnosed 
the veteran as having peptic ulcer disorder and opined that 
the veteran's peptic ulcer disorder had its onset during 
service.

In light of the April 2003 VA examiner's opinion, and in the 
absence of any contradictory medical opinion, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for peptic ulcer disorder.  


ORDER

Service connection for peptic ulcer disorder is granted.


REMAND

In December 2002, the Board undertook additional development 
of the veteran's claim seeking a service connection for 
hiatal hernia pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  As noted in the introduction, however, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, the Federal Circuit invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  As such, although the Board 
obtained a copy of the April 2003 VA intestines examination 
report, in light of the Federal Circuit's decision, the case 
must be remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should readjudicate the 
veteran's claim of service connection for 
hiatal hernia in light of the evidence 
received since its August 2002 Statement 
of the Case.

2.  If the determination remains adverse 
to the veteran, he must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
August 2002 Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



